Citation Nr: 1814445	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-15 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches, and if so, whether service connection is warranted.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to an increased rating higher than 30 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to an increased rating higher than 0 percent for bilateral hearing loss.

5.  Entitlement to service connection for depression.

6.  Entitlement to service connection for sleep apnea.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic fatigue.

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for joint problems.

9.  Entitlement to an increased rating higher than 0 percent for perennial rhinitis.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from June 1989 to August 1989 and November 1990 to June 1991.

This matter comes to the Board of Veterans' Appeals (Board) from November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In December 2017, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.

While the issue of entitlement to a TDIU was not appealed, the matter has been raised by the record as it pertains to the increased rating claim for PTSD, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of service connection for headaches, and increased rating for PTSD and hearing loss, as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's representative noted during the Board hearing in December 2017 that the Veteran wished to withdraw from appellate consideration the issues of service connection for depression, sleep apnea, chronic fatigue, and joint problems, as well as the increased rating claim for perennial rhinitis.  

2. The evidence of record is at least in equipoise as to whether the Veteran's currently diagnosed erectile dysfunction is secondary to his service-connected PTSD medication.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of service connection for depression have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of service connection for sleep apnea have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

3.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of service connection for chronic fatigue have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

4.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of service connection for joint problems have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

5.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of an increased rating higher than 0 percent for perennial rhinitis have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

6.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for erectile dysfunction have been met. 38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Issues

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C. § 7105(a); 38 C.F.R. § 20.200.  Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

A governing regulation provides that all withdrawal of appeals must be in writing (or on the record at a hearing). 38 C.F.R. § 20.204(b).  In particular, an appeal withdrawal should be filed with the agency of original jurisdiction (hereinafter "AOJ") until the appellant or representative filing the withdrawal receives notice that the appeal has been transferred to the Board. 38 C.F.R. § 20.204(b)(2).  

The withdrawal statement also must include the name of the veteran, applicable VA file number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204(b)(1).

The Veteran's representative noted at the Board hearing in December 2017 that the Veteran wished to withdraw from appellate consideration the issues of service connection for depression, sleep apnea, chronic fatigue, and joint problems, as well as the increased rating claim for perennial rhinitis.  Therefore, the Veteran has satisfied the requirements of 38 C.F.R. § 20.204(b) in withdrawing his appeal with respect to these issues.  

Because the Veteran has withdrawn his appeal as to the issues of service connection for depression, sleep apnea, chronic fatigue, and joint problems, as well as the increased rating claim for perennial rhinitis, there remain no allegations of error of fact or law for appellate consideration on this issue, and the Board does not have further jurisdiction.

II.  Service Connection for Erectile Dysfunction

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be granted for a disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Further, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to codify the holding of the United States Court of Appeals for Veterans Claims (Court) in Allen, which relates to secondary service connection on the basis of aggravation of a nonservice-connected disorder by a service-connected disability. See 38 C.F.R. § 3.310(b).  The amendment essentially requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

The Veteran asserts that his erectile dysfunction is related to the medication he takes for PTSD.

The Veteran underwent a VA examination in March 2017.  The examiner noted that the Veteran had been on sertraline since 2011 for mental health issues, which was associated with erectile dysfunction.  The examiner thus found that the Veteran's erectile dysfunction was related to medication used to treat the Veteran's service-connected PTSD. 

There are no other etiology opinions of record addressing the Veteran's erectile dysfunction.  Following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran that the erectile dysfunction is proximately due to the medication used to treat the service-connected PTSD.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for erectile dysfunction is granted.

The Veteran's service connection claim for erectile dysfunction has been considered with respect to VA's duty to notify and assist.  Given the favorable outcome noted below, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


ORDER

Entitlement to service connection for depression is dismissed.

Entitlement to service connection for sleep apnea is dismissed.

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic fatigue is dismissed.

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for joint problems is dismissed.

Entitlement to an increased rating higher than 0 percent for perennial rhinitis is dismissed.

Service connection for erectile dysfunction is granted.


REMAND

The Veteran seeks service connection for headaches.  His claim was previously denied by the RO and not appealed by the Veteran.  See, e.g., rating decisions dated in February 1998, September 2003, and September 2006.  Although in such cases, normally new and material evidence is required to consider the claim on the merits, the record shows that other than x-rays of the hands, knees, and sinuses in May 1994, VA treatment records for the Veteran relevant to his headache disability prior to 2009 have not been associated with the file.  In a November 2005 statement, the Veteran specifically noted that he had been treated at the VAMC in Alabama since 1992.  The record does not show any efforts to obtain these treatment records.  Although the RO finally denied the Veteran's service connection claim for headaches, VA treatment records are considered in VA's constructive possession; and if any of these records dated within a year of the rating decisions constitute new and material evidence, that would mean that his previously denied claim remained pending.  Thus, additional development is warranted with respect to the petition to reopen the claim for service connection for headaches.

In addition, the Veteran testified that he was first diagnosed with migraines in 2007 or 2008 and attributed them to his service-connected sinusitis.  See December 2017 Board hearing transcript, p. 3.  However, he stated that he had suffered from headaches for the past 25 years, but did not know they were diagnosed as migraines until 2007 or 2008.  Id. at 8.  He noted treatment at the Birmingham VAMC and American Family Care about four or five times per month.  Id. at 4.  He noted that his healthcare providers had related his headaches to his sinusitis.  Id. at 9.

A May 1994 Persian Gulf examination report shows the Veteran reported headaches for the past year, usually one per month.  They were located in the left temporal area and radiated to the front.  On a July 1996 VA examination, the Veteran noted headaches sometimes, described as sharp shooting forehead type with some minimal nausea.  He noted no sinus trouble but did have nose bleeds twice a week.  An August 1996 VA neurology record notes the Veteran had complaints of headaches on a daily basis that were severe in the fronto-occipital area.  The headaches frequently woke him up from sleeping and sometimes were associated with nausea.  The assessment was probable tension-type headaches.  

The Veteran submitted a statement in November 1996 noting that since his tour in the Persian Gulf he had experienced multiple problems including headaches.  The Veteran's private physician submitted a statement in November 2002 that he had treated the Veteran for headaches since 1998 and had a concern for Gulf War Syndrome.  The Veteran noted on an April 2010 statement that even though treatment for headaches did not appear in his service treatment records, he was stationed with an infantry unit on the front lines during a combat setting where you would not see a doctor without a serious incapacitating injury.  The Veteran's personnel records corroborate the Veteran's statements regarding combat, as it was shown that he received numerous recognitions, including for his duties as a Military Police Office for consistently volunteering to search and clear dangerous complexes and to secure areas during combat sweeps in Southern Iraq.  See, e.g, March 21, 1991 Recommendation for Award of LM and Below.

A July 2015 VA medical opinion found that the Veteran's headaches had a clear and specific etiology and diagnosis, and were less likely as not related to a specific exposure event during service in Southwest Asia.  However, the etiology of the diagnosed migraine headaches was not provided.  

A VA medical opinion is warranted to assess whether the Veteran's current headaches are related to his military service and/ or caused or aggravated by his service-connected sinusitis.  

As for the claim for increased rating for PTSD and hearing loss, the Veteran noted at the Board hearing that he was unemployed and receiving Social Security benefits.  Since the Social Security records are potentially relevant to the increased rating claim, efforts should be made to obtain them.  

The record also shows that additional examination is warranted to assess the present severity of the hearing loss and PTSD.  The Veteran was last evaluated for compensation and pension purposes for PTSD in June 2015.  The June 2015 VA examination notes that the Veteran worked as a police officer, but had been reassigned to desk duty from street patrol due to complaints from citizens; and then was reassigned to the jail.  Since that time, VA treatment records note that the Veteran was experiencing increased anxiety at work in September 2016; and as noted during the hearing, the Veteran was unemployed as of the date of the hearing in December 2017.  He stated that he could have received Social Security benefits for his PTSD alone.  See December 2017 Board hearing transcript, p. 15.  Additional examination is warranted to address the present severity of the PTSD, as the evidence now suggests that he is no longer able to work due to his PTSD.

The Veteran was last examined for hearing loss in February 2010.  As this examination was eight years ago and additional development is warranted with respect to obtaining VA and Social Security Administration records, another examination is warranted with respect to the hearing loss claim, as well.

The issue of entitlement to a TDIU has been raised by the record as part of the increased rating claim for PTSD and additional development noted below is required.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appropriate notice to the Veteran in accordance with 38 C.F.R. § 3.159 pertaining to the TDIU matter raised by the record; and send him the appropriate TDIU claim form.  

2.  Make arrangements to obtain copies of Social Security Administration records.

3.  Make arrangements to obtain any relevant treatment records pertaining to the headaches from the VAMC in Birmingham and Montgomery dated since 1992 to present; and treatment records pertaining to the headaches, hearing loss, and PTSD from the VAMC in Montgomery from 2017 to present.  The Veteran should be notified of any negative responses and provided with information concerning what further steps VA will make regarding his claim.

4.  Ask the Veteran to identify any pertinent private treatment he has received pertaining to the headaches, hearing loss, and PTSD.  Make reasonable efforts to obtain any relevant evidence identified by the Veteran, and notify him of any negative responses and what further steps VA will make regarding his claim.

5.   Thereafter, schedule the Veteran for an appropriate VA examination of his headaches.  The VBMS file should be made available to and reviewed by the examiner.  All necessary tests should be performed.

The examiner should clarify what type of headaches the Veteran has, i.e., migraine headaches, tension headaches, etc.

The examiner should then state whether it is at least as likely as not (50 percent probability or greater) that his headaches were caused, or alternatively, aggravated by his service-connected tinnitus, frontal sinusitis, perennial rhinitis and/ or PTSD; or had their clinical onset during active service or are related to any in-service disease, event, or injury, including presumed exposure to chemicals associated with his Persian Gulf War service.

The Veteran's competent complaints of headaches since his military service must be considered in formulating opinion.  Notwithstanding the lack of evidence in the service treatment records, his statements during combat are also accepted as true without clear evidence to the contrary.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  Schedule the Veteran for a VA psychiatric evaluation to determine the current severity of his PTSD.  The examiner should review the record.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected PTSD, in accordance with the rating criteria specified at 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The VA examiner is requested to provide an opinion as to the functional (both social and occupational) impairment due to the Veteran's service-connected PTSD.  In providing the requested determination, the examiner must consider the degree of interference with ordinary activities, including capacity for employment, caused by the Veteran's PTSD.

7.  Schedule the Veteran for an audiology examination to determine the present severity of his service-connected bilateral hearing loss.
 
Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  The results of puretone threshold testing for 500, 1000, 2000, 3000, and 4000 Hertz and speech recognition testing using the Maryland CNC test are to be reported.

The examiner should conduct a thorough audiological evaluation.  The examiner must also provide a full description of the functional effects caused by the bilateral hearing loss.

8.  Finally, readjudicate the claim on appeal including the claim for a TDIU.  If any of the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


